Citation Nr: 1500528	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires VA to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefits claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain, among other things, a veteran's VA medical records.  38 C.F.R. § 3.159(c)(3) (2014).  VA must obtain relevant medical treatment or examination records at VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(1)(B); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that VA has a duty to assist in obtaining relevant and adequately identified records).  VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records) and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

In the present case, the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was received by the RO on July 5, 2012.  Attached to that document was a letter from the Veteran indicating that he had been treated by VA doctors at the Jacksonville VA Eye Clinic for glaucoma suspect since June 2, 2010, when he alleges he was diagnosed with damage to his right optic nerve.  He further asserts that he was diagnosed by a VA physician with glaucoma of the right eye on May 30, 2012.  He specifically refers to VA medical records pertaining to loss of peripheral vision in his right eye and other visual degeneration documented between June 2010 and July 2012. 

While the Board notes that the Veteran's claims folder contains a VA eye examination report dated June 2, 2010, and an addendum opinion dated September 23, 2010, a review of the Veteran's case file does not reveal any other VA records pertaining to the Veteran's treatment for a right eye condition after the initial June 2010 examination.  As such, the Board finds it necessary to remand this case in order to ensure that the Veteran's complete VA treatment records are associated with the claims file.

Further, where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  

In June 2010, the Veteran was afforded a VA examination with regards to his claim for service connection for a right eye disability.  The VA examiner performed a physical examination and gave a diagnosis of glaucoma suspect.  He then asserted that, absent a review of the claims file, he would not be able to provide an etiology opinion without resorting to speculation.  In September 2010, the examiner was provided the Veteran's claims file for review and gave an addendum opinion without performing a new examination.  In that opinion the examiner stated that the Veteran's eye condition was less likely than not related to service because a review of the claims file failed to show objective evidence of glaucoma suspect, seemingly in opposition to his diagnosis three months earlier.  Further, while the addendum opinion relies on a lack of diagnosis, it does not refer to the Veteran's service treatment records or lay statements, nor does it provide an opinion as to whether the Veteran's claimed eye disability could be related to the trauma he experienced in service.  In supporting his conclusion, the examiner lists facts and a conclusion based on "medical records review, clinical knowledge," but does not provide any supporting rationale for the opinion which the Board could rely upon in coming to a final decision.  Therefore, the Board finds that the available etiology opinion is inadequate and the claim must be remanded for an additional VA examination for clarification purposes.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file all relevant VA treatment records, to include records from the Jacksonville VA Eye Clinic, dated since June 2010.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After all records and/or responses have been associated with the Veteran's claims file, the AOJ should schedule the Veteran for a VA examination, by an examiner with appropriate expertise.  

The examiner must provide an opinion as to whether the Veteran has a current diagnosis of glaucoma or other right eye disability.  If the examiner finds that the Veteran does, in fact, have a diagnosed right eye disability, he or she must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e. a 50 percent probability or greater), that the Veteran's right eye disability is related to his active duty service, to include the Veteran's reports of in-service trauma to his right eye.

The Veteran's claims file, to include this remand, must be reviewed by the examiner.  The examiner should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinions.
3. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  Readjudication of the Veteran's claims must reflect consideration of all evidence of record, to specifically include the information contained in the newly associated VA treatment records.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


